DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on March 23, 2022. Claims 1-17 and 21 have been canceled. Claim 18 has been amended. Claims 22-26 have been withdrawn.

Response to Arguments
Applicant's arguments filed on March 23, 2022 have been fully considered but they are not persuasive.
As to page 6 of Applicant’s arguments, Applicant argued that the 35 U.S.C. 112(b) rejection with respect to the term “flexible” is improper because MPEP 2173.02 II only requires that the Examiner focus on whether “the clam meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available”. The term “flexible” as used in the claims is not indefinite because the specification provides several examples of its scope. However, the Examiner respectfully disagrees. When a term of degree is used in the claim, the Examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The Evidence (Para. [0094 and 0097]) provided by the Applicant does not define the scope of the term because there is devoid of standard for measuring degree of flexibility. Furthermore, in paragraph [0094], “While flexibility can be accomplished by bendable conduits, such as hoses, it is understood that the flexibility can also be accomplished in other ways”, Applicant clearly does not want the claim to be limited by said example. The Examiner has been given an extremely broad definition in the specification. The Examiner, as a result, cannot properly ascertain the scope of the claim, see MPEP 2173.05(b). Therefore, the argument is not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexible" in claim 21 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the principles of compact prosecution, the term is intercepted as material that is bendable to a certain degree in light of the Specification, paragraph [0094]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilai et al. (US 2011/0036381 A1).
With regard to claim 18, Zilai a method of controlling a heading and pitch of a multi- axis rotary spray system (1), having a mast assembly (Fig. 3) with a rotatable mast shaft (14) having a center of rotation along a longitudinal axis (56) and a rotatable nozzle (2) coupled to the mast shaft; a longitudinal rod opening (space for rod 9, Fig. 4B) formed in the mast shaft radially offset from the longitudinal axis (56, Fig. 4B); a pitch drive rod (9) extending at least partially into the longitudinal rod opening and rotatably coupled to the nozzle (2); a mast main passage (70) formed in the mast shaft and fluidicly coupled to the nozzle (2); a pitch drive (11) coupled to the pitch drive rod (9) and configured to move the pitch drive rod to change a pitch of the nozzle (2); and a heading drive (26) coupled to the mast shaft (14) and configured to rotate the mast shaft to change a heading of the mast shaft, the method comprising: rotating the mast shaft with the heading drive (26); causing the pitch drive rod (9) to orbit off center about the longitudinal axis (56) with the mast shaft; and selectively actuating the pitch drive to synchronize a rotation of the pitch drive rod as the pitch drive rod orbits the longitudinal axis to determine a pitch angle of the nozzle as the nozzle rotates with the mast shaft (Para. [0029]); wherein the mast shaft (14) is flexible (see 112(b) rejection above) and further comprising a plurality of housings coupled to the flexible mast shaft (Fig. 3), the housings having at least one nozzle (Fig. 3) rotatably coupled thereto and separately controllable from other housings, the method further comprising activating the nozzles (Fig. 3) in the housings to progressively move waste in a container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zilai et al.
With regard to claims 19-20, Zilai fails to explicitly disclose selectively actuating the pitch drive (11) comprises synchronizing the rotation of the pitch drive rod to maintain a stationary pitch of a nozzle union in the mast shaft as the mast shaft is rotated to a different heading, wherein selectively actuating the pitch drive comprises synchronizing the rotation of the pitch drive rod to change a pitch of a nozzle union in the mast shaft as the mast shaft is rotated to a different heading. 
However, It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the invention of Zilai to include the method of synchronizing the rotation of the pitch drive rod, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is movement of the pitch drive rod which achieves the recognized result of effectively regulating spray direction and scope, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752